DECISION
{¶ 1} Robert L. Smith has filed a motion seeking leave to appeal his conviction journalized September 12, 2005. On that date, Smith entered guilty pleas to 21 of the 42 charges of robbery pending against him. He received a sentence of 20 years of incarceration, which was the joint recommendation of the State of Ohio and Smith, through his counsel.
 {¶ 2} Smith bases his attempt to appeal on a legal theory presented by the recent Supreme Court of Ohio case of State v. Colon,118 Ohio St.3d 26, 2008-Ohio-1624. The *Page 2 
Supreme Court of Ohio has recently backed away from the initial holding of Colon by granting a motion for reconsideration in that case and has clarified that the proposition of law contained in the syllabus of the initial opinion in Colon will be confined to application to the facts of the Colon case. Thus, Smith has no new legal theory upon which to base an appeal.
 {¶ 3} Further, Smith has not presented a reasonable explanation for his failure to appeal earlier. His delay of almost three years in attempting to appeal his favorable plea bargain and agreed sentence is a legal block to an appeal under the circumstances.
 {¶ 4} The motion for leave to appeal is denied.
Motion for leave to appeal denied.
  KLATT and FRENCH, JJ., concur. *Page 1